Citation Nr: 1034736	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-08 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type 
II, to include as a result of in-service exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to February 
1970.  The Veteran also served in the Air National Guard.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 RO decision, which denied a claim 
for service connection for diabetes mellitus, type II; and a 
March 2005 RO decision, which denied a claim for service 
connection for PTSD.

The Board notes that the Veteran indicated on his March 2007 and 
January 2009 VA Form 9 Appeals that he wished to be scheduled for 
a hearing before a member of the Board in Washington, D.C.  The 
Veteran submitted a statement in May 2009 indicating that he 
wished to withdraw his request for a hearing.  As such, the Board 
may proceed to adjudicate the claims. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's diabetes mellitus, type II is not shown by 
competent evidence of record to be etiologically related to a 
disease, injury, or event in service, to include exposure to 
herbicides.  


CONCLUSION OF LAW

Diabetes mellitus, type II was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  See 
38 U.S.C.A. § 1110, 1112, 1116, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini II, 
effective May 30, 2009).  Thus, any error related to this element 
is harmless. 

VCAA letters dated in July 2003 and June 2008 fully satisfied the 
duty to notify provisions with respect to the Veteran's claim for 
service connection for diabetes mellitus, type II.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was aware 
that it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him of the type 
of additional information or evidence that was needed to support 
his service connection claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  
Additionally, the June 2008 letter described how appropriate 
disability ratings and effective dates were assigned.  The timing 
defect of the June 2008 correspondence was cured by the RO's 
subsequent readjudication of this issue and issuance of a 
statement of the case in December 2008 and supplemental statement 
of the case in February 2009.  

The Board also concludes VA's duty to assist has been satisfied 
with respect to this service connection issue.  The Veteran's 
available service treatment records and relevant VA medical 
records are in the file.  

In this regard, the Board acknowledges the Veteran's assertions 
in a March 2009 VA Form 9 Appeal that records exist somewhere 
which could verify his reports of serving in Vietnam and that VA 
should put forth more effort to locate such records.  The Veteran 
listed discontinued morning reports, pay records, service 
treatment records from the hospital at Udorn Air Force Base in 
Thailand, records from the 1973rd Comm. Sq. which would show 
reassignment to NCMO, and security debriefing records from 
civilian sources at Udorn as records he believes to be 
obtainable.  

However, the Board notes that the Veteran's service treatment 
records and personnel records are of record.  In February 2009, a 
Formal Finding of Military Pay Records from DFAS determined that 
the Veteran's pay records for the period of February 1969 to 
February 1970 were unavailable for review.  In an April 2006 
letter from the National Personnel Records Center (NPRC), it was 
noted that Air Force morning reports were discontinued 
approximately June 30, 1966.  The Board notes that the Veteran 
expressed some concern in a March 2008 statement that his Social 
Security Administration (SSA) number may have been listed 
incorrectly when certain records were requested.  The Board finds 
no evidence to suggest that such an error was committed in the 
request of his personnel records, service treatment records, 
morning reports, or pay records.  

Additionally, the Board notes that a SSA Inquiry from September 
2004 reveals that the Veteran is receiving SSA disability 
benefits.  While the claims file contains no copies of any SSA 
records, the Board finds that the Veteran's claim would not be 
furthered by obtaining these records, due to the fact that the 
Veteran's service records do not confirm in-country service in 
Vietnam.  As such, the Board finds no useful purpose would be 
served in remanding this matter to obtain available SSA records, 
as these records could not substantiate this claim.  Such a 
remand would result in unnecessarily imposing additional burdens 
on VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). See also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).  

Therefore, the Board finds that all available records identified 
by the Veteran as relating to this claim have been obtained, to 
the extent possible.  The record contains sufficient evidence to 
make a decision on the claim.  VA has fulfilled its duty to 
assist.

With regard to claims of service connection, the Board notes that 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.

With respect to the Veteran's claim for service connection for 
diabetes mellitus, type II, the Board notes that there is no 
competent medical evidence linking this disability to military 
service, and no lay evidence of continuity of symptomatology 
suggesting an association to service.  The Veteran has indicated 
that exposure to agent orange or herbicides resulted in his 
diabetes mellitus, type II.  However, as will be discussed in 
greater below, the Board finds no credible evidence of such 
exposure while on active duty. 

The Board is aware that Charles v. Principi, 16 Vet. App. 370 
(2002), requires VA to obtain a medical nexus opinion where the 
claimant has been diagnosed as having tinnitus and has proffered 
competent lay evidence of continuous symptoms of the disorder 
since his discharge from service.  Here, however, the Veteran's 
service treatment records contain no evidence of treatment for or 
complaints of diabetes mellitus, type II, nor has the Veteran 
proffered lay statements indicating that he has had continuous 
symptoms of this disability since his active duty.  Thus, as 
there is no medical evidence suggesting an association between 
his current symptoms or disability and service, and no lay 
evidence as to the presence of symptomatology in service or the 
continuity of symptoms since service, the Board finds that the 
third prong of McLendon is not met, and that VA examination or 
opinion is not warranted.

There is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case.  Thus, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009). 

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include diabetes mellitus, may be presumed 
to have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2009).  In this regard, it is noted that a "Veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2009).

The diseases alluded to above include chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2009).

Notwithstanding the foregoing presumptive provisions, the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a claimant is not precluded from establishing 
service connection for a disease averred to be related to 
herbicide exposure, as long as there is proof of such direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

The Veteran contends that he has diabetes mellitus, type II as a 
result of in-service exposure to herbicides in Vietnam.  
Specifically, the Veteran alleged in a January 2009 VA Form 9 
Appeal that he participated in operations out of  Udorn Air Force 
Base in Thailand on a regular basis.  He asserts that these 
operations were of a classified nature and were carried out in 
Laos, Cambodia, and the northern part of South Vietnam.  In his 
February 2005 notice of disagreement (NOD), the Veteran asserted 
that he was transported to and from various sites by Air Force 
pilots, with destinations near Luang Prabang, Phu Bia, and Tran 
Ninh in North and East Laos.  Other sites were in southern Laos 
near the Cambodian border and 3 sites about 30 miles south of Hue 
in South Vietnam.  He asserted that several of these sites had 
been cleared by the use of herbicides.  Sites visited along the 
Ho Chi Minh Trail also had been cleared with herbicides.  The 
Veteran asserted that he had not been told of any dangers from 
exposure to chemicals.  In a March 2004 Report of Contact, the 
Veteran clarified that he was in country in Vietnam on temporary 
duty assignment, as he was attached to Security Police to recover 
bodies from aircraft crash sites.

In a March 2009 VA Form 9 Appeal, the Veteran indicated that his 
work while on active duty was of a classified nature.  He further 
indicated that trips to set up/maintain equipment were made 
without written orders.  

A review of the medical evidence of record reflects that the 
Veteran has a current diagnosis of diabetes mellitus, type II. 

As an initial matter, the Board notes that there is no medical 
evidence of record reflecting that the Veteran was diagnosed with 
diabetes mellitus, type II within one year of discharge from 
active duty, nor has the Veteran asserted such.  Therefore, 
service connection cannot be granted for diabetes mellitus, type 
II on presumptive basis under 38 U.S.C.A. § 1112.  

The Board notes that the Veteran's personnel records reflect that 
he served in Thailand from March 1969 to February 1970.  Insofar 
as exposure to agent orange in Thailand is concerned, the 
Department of Defense has indicated to the VA Chief Officer for 
Public Health and Environmental Hazards that there was some 
limited spraying of the herbicide Agent Orange in Thailand, but 
this occurred in 1964 and 1965 (e.g., in years prior to the 
Veteran's service in Thailand during 1969 and 1970).  

With regard to granting service connection for diabetes mellitus, 
type II based on in-service exposure to herbicides in Vietnam, 
the Board acknowledges the Veteran's assertions that he set foot 
in Vietnam.  However, there is simply no evidence of record to 
support these assertions.  The service treatment and personnel 
records associated with the claims file support the Veteran's 
assertions that he served in Thailand.  However, as these records 
do not verify the Veteran's assertion of having duty or 
visitation in Vietnam, the Board finds that service connection 
cannot be granted on a presumptive basis for diabetes mellitus, 
type II based on exposure to agent orange while serving in the 
Republic of Vietnam.  

With respect to otherwise granting service connection on a direct 
basis, regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2009).  
Currently, there is no lay or medical evidence of record 
reflecting that the Veteran had diabetes mellitus, type II in 
service and no competent medical opinion has related his diabetes 
mellitus, type II to service.  Furthermore, the Veteran has never 
asserted that he had diabetes mellitus, type II in service.  

In addition, competent evidence of record does not reflect a 
diagnosis of diabetes mellitus until many years after service.  
Indeed, the Veteran has not described continuity of relevant 
symptomatology since service.  Therefore, as the claims file 
contains no medical or lay evidence of a direct relationship 
between the Veteran's diabetes mellitus, type II and his active 
duty service, the Veteran's claim must fail on a direct basis as 
well.  See Shedden, supra. 

The Board acknowledges the Veteran's contention that he has 
diabetes mellitus, type II as a result of in-service exposure to 
herbicides.  However, the evidence of record does not support 
this contention.  As noted, the Veteran can attest to factual 
matters of which he had first- hand knowledge.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran 
as a lay person has not been shown to be capable of making 
medical conclusions, thus, his statements regarding causation are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the Veteran is competent to report what comes to 
him through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).

In summary, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for diabetes mellitus, type II, and the 
benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for diabetes mellitus, type II, 
to include as a result of in-service exposure to herbicides, is 
denied.


REMAND

The Veteran is seeking entitlement to service connection for 
PTSD.  After a thorough review of the Veteran's claims folder, 
the Board has determined that additional development is necessary 
prior to the adjudication of this claim.  

Specifically, the Veteran alleged in a PTSD Questionnaire that, 
from June to October of 1969, he was put on temporary assignment 
with military police and flown into Laos from Udorn, Thailand.  
He asserted that his assignment was to clean up crash sites and 
engagement sites.  It was later noted in an October 2004 Report 
of Contact that the Veteran reported that, in August or September 
of 1969, he picked up dead bodies at a crash site about 20 miles 
northeast of Lin Tin Laos.  In a March 2008 statement, the 
Veteran indicated that, although he served in electronics repair, 
he served in search/recovery missions as directed, in which he 
was exposed to stressful situations.  The Board notes that it was 
also asserted in the August 2010 Appellant's Brief that the 
Veteran has PTSD as a result of active duty service in the 
Republic of Vietnam.  
Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, between 
the current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2009).  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f)(1) (2009); see also, 38 U.S.C.A. § 1154(b) (West 2002).  
Otherwise, the law requires verification of a claimed stressor.

Where a determination is made that the Veteran did not "engage in 
combat with the enemy," or the claimed stressor is unrelated to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must include 
service records or other credible evidence that supports and does 
not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).  

Recently, the regulations governing PTSD have been amended, 
effective July 13, 2010.  75 Fed. Reg. 39843-52 (July 13, 2010).  
Specifically, this amendment eliminates the requirement for 
corroborating that the claimed in-service stressor occurred if a 
stressor claimed by a Veteran is related to the Veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, provided that the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service.  Id.
As an initial matter, the Board notes that, with regard to 
38 C.F.R. § 1154(b), the Veteran indicated on a March 2007 VA 
Form 9 Appeal that he was a recipient of the Bronze Service Star.  
The Board notes that the Veteran's DD-214 Form does not reflect 
that he received this medal.  However, a personnel record lists 
"w/(  ) BSS".  Presuming that the Veteran was awarded the 
Bronze Service Star, there is no indication that he was awarded a 
Bronze Service Star with "V" Device, as needed for evidence of 
combat service.  Therefore, the need for verification of a 
stressor is not voided by reason of verified combat service.   

A review of the Veteran's personnel records reveals that the 
Veteran did serve in Thailand during his active duty.  His 
personnel records also reveal that he served as a teleswitch 
repairmen and maintenance controller.  

A review of the Veteran's service treatment records reveals no 
diagnoses of PTSD or a psychiatric disorder of any kind.  The 
Board does note, however, that the Veteran reported on a November 
1965 Report of Medical History upon enlistment that he 
experienced depression or excessive worry.  It was further noted 
on this record that the Veteran got depressed occasionally.  
Additionally, a February 1970 service treatment record reflects 
that the Veteran was prescribed Valium for personal problems.

The Board notes that the Veteran underwent a VA examination in 
March 2004.  At this examination, the Veteran reported that he 
served at various places in Vietnam because, although he was 
stationed in Thailand, he was flown in and out of Vietnam 
regularly to perform repairs on navigational electrical 
equipment.  The Veteran reported that he had his first symptoms 
of depression as an adolescent.  The Veteran reported that he had 
his first panic attack in 1976 or 1977.  The Veteran denied being 
exposed to any traumatic stressors prior to his military service.  
He reported that he was stationed during active duty in Thailand 
near the Vietnamese border for several months.  Everyday, he 
would be flown in by a helicopter to locations in Vietnam where 
he would repair electronic air navigation aids.  At times, he was 
attacked by the enemy while he was trying to perform his duties 
and had to defend himself as best he could.  The most traumatic 
experience that he had during his stay in South East Asia 
occurred when he and the helicopter pilot crew were told to bring 
out the body of an American pilot who had been shot down.  The 
pilot's body had been badly burned.  When the Veteran helped to 
pick the body up by the arms, much of the flesh of the arm slid 
off.  The Veteran reported that this occurred sometime in 
September or October of 1969.  

Upon examination, the examiner noted that the Veteran meets all 
the American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) criteria of PTSD.  The 
examiner diagnosed the Veteran with dysthymic disorder, 
generalized anxiety disorder, and PTSD.  The examiner concluded 
by noting that the Veteran experienced episodes of depressed mood 
while still an adolescent, well before his military service.  
Nevertheless, he was exposed to mortal danger and experienced 
traumatic events while on active duty in Vietnam.  He has had 
PTSD symptoms ever since his military service but also presently 
satisfies DSM-IV criteria for generalized anxiety disorder and 
dysthymic disorder.  

It was noted that it appears to this psychologist that it is more 
likely than not that the Veteran's overall psychological function 
was significantly negatively impacted by his experience of war, 
but it also appears more likely than not that he would have had 
long-term symptoms of depression even if he had not had combat 
experiences.  Although, by definition, a Global Assessment 
Functioning (GAF) score may not be fractioned by its components, 
it appears more likely than not that his present psychological 
functional level would have been appreciably higher if he had not 
had combat experience and resulting PTSD. 

In March 2005, a response from United States Armed Services 
Center for Unit Records Research (CURR) request (now United 
States Army and Joint Services Records Research Center (JSRRC) 
revealed that the available United States Air Force hostile and 
non-hostile aircraft data covering July through August 1969 did 
not document an aircraft incident in Laos that resulted in fatal 
casualties during the timeframe.  

The Board has considered the March 2004 VA opinion.  However, 
upon review of the Veteran's available personnel records, the 
Board finds the Veteran's assertions of in-service stressors do 
not appear to be consistent with his service.  

Nevertheless, the Board notes that in Pentecost v. Principi, 16 
Vet. App. 124 (2002), the Court reversed the Board's denial of a 
claim for service connection for PTSD on the basis of an 
unconfirmed in-service stressor, where the claimant in that case 
had submitted evidence that his unit was subjected to rocket 
attacks.  The Court pointed out that corroboration of every 
detail of a stressor under such circumstances, such as the 
Veteran's own personal involvement, is not necessary.  See also, 
Suozzi v. Brown, 10 Vet. App. 307 (1997). 

Applying this holding to the instant case, it does not appear 
that sufficient effort was made to verify the Veteran's purported 
stressors through official channels.  Specifically, while the 
March 2005 response from CURR revealed that the available United 
States Air Force hostile and non-hostile aircraft data covering 
July through August 1969 did not document an aircraft incident in 
Laos that resulted in fatal casualties during the timeframe, the 
Board notes that the Veteran alleged in a PTSD Questionnaire 
that, from June to October of 1969, he was put on temporary 
assignment with military police and flown in Laos from Udorn, 
Thailand.  He asserted that his assignment was to clean up crash 
sites and engagement sites.  He later reported, in August or 
September of 1969, he picked up dead bodies at a crash site about 
20 miles northeast of Lin Tin Laos.  Therefore, while the March 
2005 CURR response addressed the period of July 1969 to August 
1969, the Veteran's reports of the aforementioned incident in 
June 1969, September 1969, and October 1969 have not been 
verified.    

As such, the Board finds that this issue must be remanded in 
order to conduct a new unit records search to verify the 
Veteran's reports of picking up dead bodies at crash sites during 
the months of June 1969, September 1969, and October 1969.

Additionally, the Board notes that, under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his or her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This includes a 
duty to assist the Veteran in obtaining records in the custody of 
federal government agencies.  Id.  See also Tetro v. Gober, 14 
Vet. App. 110 (2000). 

As noted above, a SSA Inquiry from September 2004 reveals that 
the Veteran is receiving SSA disability benefits.  The claims 
file contains no copies of any SSA records.  As this issue is 
already being remanded for further development, an attempt should 
be made to obtain any available SSA records that could relate to 
the Veteran's PTSD claim.

Accordingly, the case is REMANDED for the following action:

1.	Prepare a letter asking the JSRRC to 
provide any available information which 
might corroborate the Veteran's alleged 
stressor.  Specifically, a request should 
be made to verify the Veteran's reports of 
picking up dead bodies at crash sites in 
Laos or 20 miles northeast of Lin Tin Laos 
during the months of June 1969, September 
1969, and October 1969.

2.	Obtain copies of the decision awarding SSA 
disability benefits to the Veteran, as 
well as the medical records used in 
support of that determination.  Copies of 
all such available documents should be 
associated with the claims folder.  

3.	Then, readjudicate the claim for service 
connection for PTSD.  In particular, the 
RO should review all the evidence that was 
submitted since the February 2009 
supplemental statement of the case (SSOC).  
In the event that the claim is not 
resolved to the satisfaction of the 
Veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


